Citation Nr: 9922301	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.

2.  Entitlement to an initial increased (compensable) rating 
for scar from traumatic amputation of the superior aspect of 
the right auricle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



REMAND


The veteran had active duty from February 1976 to February 
1979 and from May 1990 to February 1992.

In his VA Form 9 the veteran requested a hearing at the local 
Regional Office (RO) before a member of the Board of 
Veterans' Appeals (Board).  This hearing has not been 
scheduled, and there is no indication that the veteran has 
withdrawn this request.  To ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting in the New Orleans, 
Louisiana, RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











